United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 21-2579
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                    Frank J. Sanchez

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 15, 2022
                                Filed: June 17, 2022
                                   [Unpublished]
                                   ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Frank Sanchez pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). In this appeal, Mr. Sanchez argues that the district
court1 erred because it denied his second motion to continue his sentencing hearing.
We affirm.

       On February 21, 2017, in Jefferson County, Colorado, Mr. Sanchez and
another person robbed multiple victims. Mr. Sanchez shot one of the victims, who
survived and identified Mr. Sanchez. A Colorado state court issued a warrant for Mr.
Sanchez’s arrest. On September 12, 2017, law enforcement found Mr. Sanchez in a
home in Kansas City, Missouri. At that time, he possessed a firearm. Law
enforcement transported Mr. Sanchez back to Colorado, where he was convicted of
attempted second-degree murder, first-degree assault, and aggravated robbery. The
state court sentenced him to 28 years’ incarceration.

       In federal court, on July 22, 2020, Mr. Sanchez pleaded guilty to being a felon
in possession of a firearm. The district court held a sentencing hearing on May 13,
2021. Before the court announced the sentence, however, Mr. Sanchez asked the
court for a continuance. He requested a continuance so that his mother could attend
the hearing. Although Mr. Sanchez’s mother lives in the Kansas City area, he was not
able to see her while he was incarcerated because his institution paused in-person
visits during the COVID-19 pandemic. Mr. Sanchez hoped to see his mother before
authorities transported him to Colorado to serve his 28-year sentence.

       The district court granted Mr. Sanchez’s request and continued the sentencing
hearing to July 6, 2021. His mother was present at the second sentencing hearing.
At the hearing, Mr. Sanchez requested another continuance. He asked the district
court to continue the hearing until some time in the future so he could complete
educational programs and so his family could visit when the institution reopened for



      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                         -2-
visits in August. The court denied Mr. Sanchez’s second request for a continuance,
but it did allow a 15-minute no-contact visit in the courtroom.

       A moving party must generally show a compelling reason for a continuance.
United States v. Jones, 643 F.3d 275, 277 (8th Cir. 2011). “We will reverse a district
court’s decision to deny a motion for a continuance only if the court abused its
discretion and the moving party was prejudiced by the denial.” Id. (quoting United
States v. Lakoskey, 462 F.3d 965, 980 (8th Cir. 2006)).

       Mr. Sanchez has shown neither a compelling reason for the district court to
continue his sentencing nor prejudice. Mr. Sanchez does not argue that he was
unprepared for sentencing or that he would have presented additional evidence or
arguments at a later hearing. He has not identified any legal reason why the district
court could not announce his sentence. In fact, most of his sentencing was completed
at the first hearing, when the district court addressed Mr. Sanchez’s objection to the
Presentence Investigation Report, calculated the Guidelines range, heard arguments
from counsel, and gave Mr. Sanchez the opportunity to speak. Because Mr. Sanchez
has not shown that a continuance would have affected his sentence, he has not shown
that the denial was prejudicial.

       Finding neither an abuse of discretion nor prejudice, we affirm the judgment
of the district court.
                       ______________________________




                                         -3-